Citation Nr: 1432813	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to service connection for lung cancer for accrued benefits purposes.

3.  Entitlement to service connection for brain cancer for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

To be clarified



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1988.  He died in April 2007.  The appellant is his surviving spouse.  The Veteran's death was prior to October 10, 2008, thus, the appellant has not been substituted for him in his claims. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously before the Board in May 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had claims for entitlement to service connection for PTSD, lung cancer, and brain cancer at the time of his death in April 2007.  

2.  The Veteran's widow, the appellant, filed a claim for accrued benefits within one year of the Veteran's death.

3.  The competent evidence of record at the time of the Veteran's death does not establish that he had been in combat, had a confirmed stressor, or had a stressor of fear of hostile enemy or terrorist activity consistent with his service, which a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirmed was adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related to the claimed stressor.

4.  The competent evidence of record at the time of the Veteran's death does not establish that the Veteran had PTSD causally related to active service.

5.  The competent evidence of record at the time of the Veteran's death does not reflect that the Veteran was exposed to herbicides in service, or that he was entitled to the presumption of such exposure.

6.  The competent evidence of record at the time of the Veteran's death does not establish that the Veteran had lung cancer causally related to active service.

7.  The competent evidence of record at the time of the Veteran's death does not establish that he had brain cancer. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1110, 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for lung cancer for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1110, 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2013).

3.  The criteria for entitlement to service connection for brain cancer for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1110, 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2007. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), service personnel records, post service medical records, and the statements of the Veteran in support of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  In this regard, the Board notes that only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits. 38 C.F.R. § 3.1000.

In an October 2007 notice of disagreement, the appellant stated that her husband had told her that he had seen someone being blown up in Vietnam with "nothing left" but his dog tag, which her husband had retrieved.  She further stated that she found a dog tag belonging to a G.T.D. among her husband's possessions, and that this might be the dog tag of the blown-up man; however, she also stated that she had found that the man was currently living in Missouri and was 59 years old.  The appellant indicated that VA should contact him as he could be a verifiable stressor.  The appellant's logic is nonsensical.  If the Veteran witnessed G.T.D. being killed (blown up into body parts with nothing left except his dog tag), G.T.D. cannot be currently living in Missouri.  Moreover, her statement as to the dog tag and the name of the soldier was not part of the record at the time of the Veteran's death; thus, VA does not have a duty to assist the appellant with regard to G.T.D.  There was insufficient evidence in the claims file at the time of the Veteran's death to attempt to verify the stressor of someone being blown up in an unknown location.

The Board also notes that evidence added to the claims file after the Veteran's death (e.g. buddy statements, internet articles) is not considered in rendering a Board decision for accrued benefits. 

A VA clinical opinion was obtained in February 2011.  Clinical opinions obtained after the death of the Veteran are not among the exceptions for evidence which may be added to the claims file, and considered, after a Veteran's death, for accrued benefits purposes.  As the 2011 clinical opinion was not part of the claims file at the time of Veteran's death, it will not be considered by the Board in rendering its decision.  38 C.F.R. § 3.1000(a).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection for Accrued Benefits Purposes

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death. 38 U.S.C.A. §§ 5121 , 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits. 38 C.F.R. § 3.1000.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death. 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a),(d)(4). 

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claims, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claims, in that the claimant's entitlement is based upon the Veteran's entitlement. Zevalkink v. Brown, 6 Vet. App. 483 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

Service Connection in general 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. See 78 Fed. Reg. 54,763 -54,766 (Sept. 6, 2013) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply); 38 C.F.R. § 3.309(e) .

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

At the time of his death in April 2007, the Veteran had claims pending for entitlement to service connection for PTSD, lung cancer, and brain cancer.  In May 2007, the appellant filed a timely claim for accrued benefits based on the Veteran's pending claims, within one year of the Veteran's April 2007's death. 38 C.F.R. § 3.1000(c).

PTSD

The Veteran's DD-214s reflect that his military occupational specialty (MOS) primarily involved vehicle maintenance, repair, operation, and dispatch; he also had a specialty of combat arms training and maintenance training technician, and marine engineering specialist.  He had nine years of foreign service.  

The Veteran's DD Form 214s do not reflect that he received any decorations or medals indicative of involvement in combat.  The claims file is negative for any awards or indication that the Veteran served in combat.  The Veteran has not alleged that he served in actual combat.  The Board finds that the Veteran did not serve in combat.  

In his August 2006 VA Form 21-4138 (Statement in Support of claim), the Veteran requested to file a claim for service connection for PTSD; however, he failed to provide any additional information, to include an alleged stressor, diagnosis, or treatment.  In November 2006 correspondence, VA requested the Veteran to provide details regarding his claim for entitlement to service connection for PTSD, to include information on an alleged stressor.

An undated handwritten note, presumably from the Veteran, states as follows:

Apr, May, or June '72 at a night layover unknown were [sic]! I was walking perimeter with a couple other guys.  There was an explosion.  The [guy] to my right was gone.  We gathered up body parts both on ground and on person.  Drop off at morg.  Next morning pulled out of compound, with no further mention or action such as talking to a phycologist [sic] or an offer for anything help.  Finished mission, all returned to respected bases. 

February 2007 correspondence from the Veteran's representative reflects that he contacted the Veteran's spouse, who stated that the Veteran failed to provide stressors because his memory has been affected by his brain tumors.  According to the correspondence, the Veteran's spouse related to his representative that "all he had ever told her was seeing a friend blown to bits, but memory too poor to be more specific-wife wanted it made clear to VA vet cannot remember specifics necessary to develop for 'life-threatening stressors.'"

The Veteran's stressor has not been verified by VA, a service department, or the Joint Services Records Research Center (JSRRC).  Moreover, it is not consistent with the circumstances of his service.  Between 1968 and 1975, the Veteran's specialty was in vehicle repair.  While stationed in Okinawa, his duties also included vehicle operator, operating crew buses transporting aircrew members to and from the aircraft, and cleaning and servicing vehicles.  (See i.e. 1970 and 1971 Airman Performance Reports.)

The Veteran's service included assignments in Guam, Thailand, and Okinawa.  His service personnel records do not reflect service in Vietnam, to include temporary duty (TDY).  

The records do not support a finding that the Veteran would have been in an area where someone would have been blown up while walking along the perimeter of a base or that the Veteran would have been responsible for retrieving the body parts and taking them to the mortuary.  His service locations and military occupation specialties are not consistent with his claimed stressor.

Service connection is not warranted because the Veteran does not have a stressor related to combat with the enemy, does not have a verified stressor, and does have not a claimed stressor related to his fear of hostile military or terrorist activity which is consistent with his service. 

In addition, the records do not include an adequate diagnosis of PTSD.  SSA records do not reflect that the Veteran had a competent diagnosis of PTSD related to service.  VA clinical records reflect that the Veteran had been seen for his mental health.  An October 2003 VA clinical record reflects that the Veteran had a "working" diagnosis of depression secondary to medical condition.  A January 2004 VA clinical record reflects that the Veteran had a "working" diagnosis of depression secondary to medical problems.  A June 2004 VA clinical record reflects that Veteran thinks that his obstructive sleep apnea was a major factor in his depressed moods and nightmares.  The records do not support a finding that the Veteran had PTSD.

A May 2006 VA clinical record reflects that the Veteran continued to suffer with depression.  It was further noted as follows:

Vet is distressed with his financial situation as he is under 70% VA disability with no credit for his heart disease and PTSD issues despite there obvious relationships to his sleep apnea as far as comorbidity is concerned.  He is going to PTSD orientation meetings and will be assigned a group.  He continues to have nightmares, sleep problems, intrusive memories, and anxiety and depression.

The Board acknowledges that the VA clinical record reflects that the Veteran had PTSD.  However, the mere diagnosis without a supporting factual basis is not sufficient to warrant service connection.  The above noted opinion does not adequately discuss how the Veteran's PTSD is related to his service-connected sleep apnea, and does not provide the factual basis (i.e. stressor) for the Veteran's PTSD.  The first DSM-IV criterion for a diagnosis of PTSD requires that the claimant have been exposed to, experienced, witnessed, or been confronted with a traumatic event and responded with intense fear, helplessness, or horror.  The evidence does not support a finding that the Veteran experienced such in service, or that a diagnosis of PTSD was based on a verified stressor or one consistent with the Veteran's fear of hostile military or terrorist activity in keeping with the circumstances of his service.  

A Veteran is generally competent to attest to factual matters of which he has first-hand knowledge.  In this case, the evidence reflects that the Veteran had cancer of brain, which could affect his competency.  In addition, his spouse has asserted his memory was deficient.  Nevertheless, assuming that he was competent to attest to factual matters of which he has first-hand knowledge, the Board finds that acquired psychiatric disabilities are not the type of disability for which a lay person can provide an accurate diagnosis and/or etiology opinion.  Neither the Veteran nor his spouse has been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of PTSD.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of psychiatric disorders.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, the regulations specifically require medical evidence diagnosing PTSD.  38 C.F.R. § 3.304(f).

In rendering its decision, the Board has considered the evidence of record at the time of the Veteran's death.  The Board appreciates the Veteran's honorable service.  Nonetheless, the evidence is against a finding that service connection for PTSD is warranted.  The evidence of record did not contain a verified in-service stressor and a competent diagnosis of PTSD based on such.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lung Cancer

November 2006 VA clinical records reflect that the Veteran had Stage IV metastatic small cell lung cancer (SCLC) with metastasis to the brain and liver.  The appellant asserts that the Veteran's lung cancer was due to herbicide exposure, or other chemical exposure in service. 

The Veteran contended that he served in Vietnam for Air America (CIA) on temporary duty with the "Red Horse unit 'triple nickel'" out of Da Nang Air Force Base.  As noted above, the Veteran also contended that he was in Vietnam during a night layover.  

The Veteran's service personnel records reflect that he was a mechanic.  The record reflects that he worked with fire equipment vehicles as a Special Vehicle Repairman, and driver of vehicles.  There are no official service documents in the claims file that reflect service in Vietnam.  There are also no official service documents, or other federal documents, which corroborate the assertion that he was involved with the CIA or was in Vietnam for temporary duty.  Moreover, the records do not reflect a clearance level indicative of CIA work (e.g. top secret), or that his military occupational specialty (MOS) would be indicative that he had been involved with the CIA, or used to covertly move cargo for Air America. 

The Department of Defense (DoD) has listed areas outside of the United States and Vietnam in which there was herbicide testing and/or storage site(s) for herbicides.  The following areas, and only the following areas, are listed: Cambodia, Canada, India, Korea, Laos, Puerto Rico, various places at sea, and certain areas of Thailand.  

The records also do not support a finding that the Veteran would have been, while in Thailand, working as an Air Force security policeman, patrol dog handler, security police squadron member, or otherwise near the air base perimeter as evidenced by his daily work duties, performance evaluation reports, or other credible evidence.  Thus, he is not presumed to have been exposed to herbicides.  Any statement as to exposure to herbicides, or duties that may be presumed to have included exposure to herbicides, is less than credible given the circumstances of the Veteran's service. 

The DoD list does not include Guam or Okinawa.  (See VA's Public Health website.)  Moreover, there is no official service department record or other competent credible evidence of record that the Veteran was exposed to herbicides in Guam or Okinawa, or that he was in an location at a time where he may have been exposed to such. 

In sum, although lung cancer is a disease for which service connection may, in some cases, be granted on a presumptive basis under 38 C.F.R. § 3.309(e), service connection for accrued benefits purposes is not warranted in the present case because the competent credible evidence of record does not reflect that the Veteran was exposed to herbicides in service, or entitled to the presumption of such exposure.

Despite a lack of credible competent evidence that the Veteran was exposed to herbicides in service, the Board has considered whether service connection is warranted on a direct basis.  Combee, 34 F.3d at 1042.  However, as discussed below, the evidence of record is negative for a competent clinical opinion that the Veteran's disability is at least as likely as not due to his service.

A September 1997 clinical record reflects that the Veteran was a smoker of one to two packs of cigarettes a day for 36 years.  An August 2005 clinical record reflects that the Veteran quit smoking in 2000 after a 90 pack year history.  The appellant filed a claim for service connection for lung cancer in 2006.  Assuming arguendo that the Veteran's lung cancer was related to his smoking in service, service connection is not warranted under 38 C.F.R. § 3.300 because he filed his claim after June 9, 1998.  Under 38 C.F.R. § 3.300, service connection will not be considered for disability related to tobacco products for claims filed after June 9, 1998.

The Board has also reviewed the Veteran's STRs for evidence of lung cancer.  Chest x-rays in 1969,1973, and 1974 were normal.  Chest x-rays in November 1975 and February 18, 1976 were suggestive of an infrahilar infiltrate.  A February 24, 1976 follow-up x-ray was read as normal and "previous films also probably normal."  A February 9, 1977 STR reflects that the Veteran had been placed on quarters the day prior for pneumonia and had a questionable infiltrate.   A February 10, 1977 record reflects that the Veteran was feeling better; the assessment was viral syndrome and lingular infiltrate.  He had a normal chest x-ray in July 1976.  A January 1982 record reflects that the Veteran had had pneumonia four times since 1975.  A December 1979 x-ray was normal.  A 1983 Respiratory Protection Program Questionnaire reflects that the Veteran reported that he did not have any lung problems which caused shortness of breath, repeated coughing, or other symptoms which would interfere with the wearing of a respiratory.  He noted that he smoked two to three packs a day.  An August 1986 x-ray was normal.  An October 1988 X ray reflected finding of interstitial markings in the lungs.  

The records do not support a finding that the Veteran had lung cancer in service.  In addition, the evidence does not support a finding that the Veteran's lung cancer was causally related to any incident in service, to include infiltrates, pneumonia, a viral syndrome, exposure to gasoline fumes, and/or chemical exposure; there is no competent opinion as to such.  The STRs and post service clinical records also do not support a finding that the Veteran had lung cancer which manifested to a degree of 10 percent or more within one year after separation from service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of lung cancer, chemical exposures, and/or the Veteran's in-service lung conditions.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377 n.4.  
 
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Brain Cancer

As noted above, November 2006 VA clinical records reflect that the Veteran had Stage IV metastatic small cell lung cancer (SCLC) with metastasis to the brain and liver.  Metastasis is the process in which cells spread to one area from a tumor in another area.  The Veteran's lung cancer, even though it spread to his brain, is still lung cancer.  See Darby v. Brown, 10 Vet.App. 243 (1997). 

Even if the Board were to consider the lung cancer which had spread to the brain as a separate cancer (i.e. brain cancer), service connection would still not be warranted.  As discussed above, service connection for lung cancer for accrued benefits purposes is not warranted.  As the Veteran is not service connected for his lung cancer, he cannot be service-connected for any secondary disability.  

In addition, the STRs and post service clinical records do not support a finding that the Veteran had brain cancer due to any incident in service, that he had brain cancer in service, or that he had brain cancer which manifested to a degree of 10 percent or more within one year after separation from service. 

The Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis of brain cancer or an etiology opinion as to such.   The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.

ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued purposes is denied.

Entitlement to service connection for lung cancer for accrued purposes is denied.

Entitlement to service connection for brain cancer for accrued purposes is denied.


REMAND

The most recent supplement statement of the case (SSOC) is from March 2014.  VA's electronic claims file system, Veterans Benefits Management System (VBMS), reflects that several hundred documents were received in May 2014.  The record does not include a waiver of RO consideration of this newly received evidence.  (The substantive appeal was received prior to February 2, 2013; thus, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is not applicable.)  

In March 2014 correspondence, the appellant stated that her previously named attorney, Robert F. Howell, was not yet licensed or accepted to practice before VA, that she had not heard from him "for some years now," and that he "did nothing" for her.  The Board notes that Mr. Howell is listed as an accredited attorney before VA.  However, it appears from the claims file that VA correspondence to Mr. Howell has been returned as undeliverable.  

The Board is unsure if Mr. Howell has attempted to withdraw his representation of the appellant, or if the appellant herself wishes to end his representation of her.  Under 38 C.F.R. § 20.608, Mr. Howell cannot withdraw representation without making a motion for good cause.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request her to identify if Mr. Howell is still her representative.  If so, ensure that VA correspondence is sent to Mr. Howell's address as listed in VA's website of accredited attorneys.  Also inform Mr. Howell of the requirements of 38 C.F.R. § 20.608.

2.  Readjudicate the issue of entitlement to service connection for the cause of the Veteran's death with consideration of all evidence received since the issuance of the March 2014 supplemental statement of the case (SSOC).  If the benefit sought is not granted, issue an SSOC and afford the appellant and her representative, if any, an appropriate opportunity to respond.  Thereafter, return the case to the Board, as appropriate, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


